The Court entered the following order on this date:
Defendant-appellant-petitioner, Emmanuel V Stevenson, proceeding pro se, filed, pursuant to Wis. Stat. § 808.10, a petition for review of the court of appeals' decision affirming Stevenson's conviction following the filing of a no-merit report under Wis. Stat. *17§ 809.32 and the court of appeals' independent review of the record pursuant to Anders v. California, 386 U.S. 738 (1967). In the petition for review, Mr. Stevenson alleges that he was not provided with copies of the circuit court record and the transcripts from the proceedings in the circuit court, in violation of Wis. Stat. §§ 809.32(1)(b)(2) and (1)(d). Mr. Stevenson claims that only after the issuance of the court of appeals' decision did he receive an incomplete set of transcripts from his appointed appellate counsel. ,
IT IS ORDERED that the petition for review is granted.
IT IS FURTHER ORDERED that the decision of the court of appeals, dated October 7, 2005, is summarily vacated and the matter is remanded to the court of appeals with directions to ensure, pursuant to Wis. Stat. § 809.32(l)(d), that Mr. Stevenson is provided with those portions of the circuit court record and circuit court transcripts that he requests, to provide Mr. Stevenson with the opportunity to file a supplemental response to the no-merit report, and to take further proceedings consistent with this order.